Citation Nr: 1112326	
Decision Date: 03/29/11    Archive Date: 04/07/11

DOCKET NO.  07-26 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a dental disorder, including as a residual of trauma, for purposes of receiving outpatient treatment.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from September 1963 to September 1965.

This appeal to the Board of Veterans' Appeals (Board) is from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  


FINDING OF FACT

The Veteran does not have a compensable dental condition.  He does not have a dental condition or disability as a result of combat wounds or other trauma during his active military service, and he does not otherwise meet the requirements for service connection for the limited purpose of receiving VA outpatient dental treatment.


CONCLUSION OF LAW

The criteria are not met for service connection for a dental disorder, for purposes of compensation or outpatient dental treatment.  38 U.S.C.A. §§ 1110, 1131, 1712, 1721 (West 2002); 38 C.F.R. §§ 3.303, 3.381, 4.150, 17.161 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Since the Veteran's claim is being denied as a matter of law, 
the duty-to-notify-and-assist provisions of the Veterans Claims Assistance Act of 2000 (VCAA) do not apply.  See Manning v. Principi, 16 Vet. App. 534 (2002) (VCAA has no effect on appeal limited to interpretation of law); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).


The VCAA does not apply because the issue presented is solely of statutory and regulatory interpretation and/or the respective claim is barred as a matter of law in that it cannot be substantiated.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See, too, VAOPGCPREC 5-2004 (June 23, 2004).

The Veteran contends that dental treatment he received while in the military has led to many continuing problems with his teeth, including "a lot of pain."  See June 2006 claim (on VA Form 21-4138).  He therefore believes that treatment in service was inadequate and, consequently, that VA should bear the responsibility of remediating his current dental needs.  In particular, he asserts that he had several teeth improperly filled.  He says "[t]hese fillings are coming out now and I cannot afford to have the fillings replaced."  See January 2007 notice of disagreement (NOD).  He adds "[t]he Army did very complicated work such as root canals, etc., which should have lasted a lifetime."  See August 2007 substantive appeal (on VA Form 9).  

So, essentially, the Veteran is requesting service connection for the purpose of receiving VA outpatient dental treatment, to finish his allegedly incomplete and/or inadequate dental work during his military service.  See 38 C.F.R. §§ 3.381, 4.150; see also 64 Fed. Reg. 30,392 (June 8, 1999).  

Under the holding in Mays v. Brown, 5 Vet. App. 302, 306 (1993), a claim for service connection is also considered a claim for VA outpatient dental treatment.  Indeed, he explicitly seeks both treatment and compensation for his claimed dental disorder.  See August 2006 report of contact.  So the Board will consider his entitlement to service connection for both compensation and outpatient dental treatment.  


Service connection for compensation purposes can only be established for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  Compensation is available for loss of teeth only if due to loss of substance of the body of the maxilla or mandible.  See Simmington v. West, 11 Vet. App. 41 (1998).  For loss of teeth, bone loss through trauma or disease such as to osteomyelitis must be shown for purposes of compensability.  The loss of the alveolar process as a result of periodontal disease is not considered disabling.  See Note to Diagnostic Code 9913, 38 C.F.R. § 4.150.

The Veteran's dental-related service treatment records (STRs) confirm his contention that he received extensive dental care during his period of active duty.  These records indicate teeth numbers 2, 3, 4, 14, 18 and 31 were filled, as he contends, because of dental caries (cavities).  However, several additional teeth were missing by his July 1965 separation examination - namely, teeth numbers 14, 19 and 30, as well as wisdom teeth/3rd molars numbers 1, 17, and 32.

Importantly, though, these dental STRs do not show, and the Veteran does not contend, any actual dental trauma during his service.  Having teeth filled or even extracted during service is not tantamount to dental trauma.  VAOPGCPREC 5-97, 62 Fed. Reg. 15,566 (1997).  His separation examination was unremarkable for any indication of a dental or jaw disorder.  

The Veteran's dental records from service and his other STRs fail to show that he sustained any damage to his maxilla (upper jaw bone) or mandible (lower jaw bone) during service.  It follows that entitlement to compensation benefits for the loss of the body of the maxilla or mandible also is not shown.  Thus, service connection may not be established for compensation purposes for missing or damaged teeth.  Id.  Accordingly, the Board finds that entitlement to VA compensation benefits for a dental disorder is not warranted as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


The Board also as mentioned, however, alternatively must consider whether service connection may be established for the purpose of receiving VA outpatient dental treatment, based on the criteria set forth in 38 C.F.R. § 3.381.  See Mays v. Brown, 5 Vet. App. 302 (1993); see also Douglas v. Derwinski, 2 Vet. App. 435, 440 (1992) (en banc) (holding that the Board is required to consider a Veteran's claim under all applicable provisions of law and regulation whether or not the claimant specifically raises the applicable provision); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  As provided by VA regulations, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses and periodontal disease are not considered to be disabling conditions, but may be considered service connected solely for the purpose of establishing eligibility for VA outpatient dental treatment.  See 38 U.S.C.A. § 1712; 38 C.F.R. § 3.381(a), 17.161.  

Service connection may be granted for a dental condition of each tooth and periodontal tissue shown by the evidence to have been incurred in or aggravated by service.  When applicable, a determination will be made as to whether it is due to a combat wound or other service trauma, or whether the Veteran was interned as a prisoner of war (POW).  38 C.F.R. § 3.381(b).  The significance of finding that a dental condition is due to service trauma is that a Veteran will be eligible for VA dental treatment for the condition, without the usual restrictions of timely application and one-time treatment.  38 C.F.R. § 17.161(c).

The following principles apply to dental conditions noted at entry and treated during service:  (1) teeth noted as normal at entry will be service connected if they were filled or extracted after 180 days or more of active service; (2) Teeth noted as filled at entry will be service connected if they were extracted or if the existing filling was replaced after 180 days or more of active service; (3) Teeth noted as carious but restorable at entry will not be service connected on the basis that they were filled during service.  However, new caries that developed 180 days or more after such a tooth was filled will be service connected; (4) Teeth noted as carious but restorable at entry, whether or not filled, will be service connected if extraction was required after 180 days or more of active service; (5) Teeth noted at entry as nonrestorable will not be service connected regardless of treatment during service; (6) Teeth noted as missing at entry will not be service connected regardless of treatment during service.  38 C.F.R. § 3.381(d).

Here, however, there were no dental conditions noted on the service entrance examination report.

The following will not be service connected for treatment purposes:  (1) calculus; (2) acute periodontal disease; (3) 3rd molars, unless disease or pathology of the tooth developed after 180 days or more of active service, or was due to combat or 
in-service trauma; (4) impacted or malposed teeth, and other developmental defects, unless disease or pathology of these teeth developed after 180 days or more of active service.  38 C.F.R. § 3.381(e).

This subsection also is inapplicable.  Although the report of the Veteran's July 1965 separation examination shows he was missing several 3rd molars/wisdom teeth (teeth numbers 1, 17 and 32), there is no objective indication in the dental STRs, let alone contention by him, that disease or pathology had developed at any time during his service to cause the extraction of these 3rd molars.  As well, there was no indication or contention of having sustained dental trauma during his service to cause extraction of these teeth.

There are various categories of eligibility for VA outpatient dental treatment, including Veterans having a compensable service-connected dental condition (Class I eligibility); one-time treatment for Veterans having a noncompensable service-connected dental condition (Class II eligibility); those having a noncompensable service- connected dental condition adjudicated as resulting from a combat wound or other service trauma (Class II(a) eligibility); those who were detained as a POW (Class II(b) and Class II(c) eligibility); those who made prior applications for, and received, dental treatment from VA for noncompensable dental conditions but were denied replacement of missing teeth that were lost during any period of service prior to his or her last period of service (Class IIR (Retroactive) eligibility); those having a dental condition professionally determined to be aggravating disability from an associated service-connected condition or disability (Class III eligibility); those whose service-connected disabilities are rated at 100 percent by schedular evaluation or who are entitled to the 100 percent rating by reason of individual unemployability (Class IV eligibility); those who participate in a rehabilitation program under 38 U.S.C. chapter 31 (Class V eligibility); and those who are scheduled for admission or who are otherwise receiving care and services under chapter 17 of 38 U.S.C. (Class VI eligibility).  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.

The Veteran does not qualify for Class I eligibility for VA dental treatment because, as discussed above, there is no basis for establishing service connection for any dental disorder for compensation purposes.  

The Veteran also fails to establish eligibility for Class II treatment, one-time dental treatment for Veterans having a noncompensable service-connected dental condition or disability in existence at the time of discharge.  Class II eligibility requires that, for Veterans discharged after September 31, 1981, an application for treatment must be made within 180 days after discharge from service.  See 73 FR 58875 (Oct. 8, 2008).  The Veteran is ineligible for Class II treatment since he was discharged in 1965, long before the applicable period for this class of dental treatment.  

Nor is there any indication the Veteran was a prisoner of war (POW), precluding entitlement to Class II(b) and Class II(c) treatment.  See 38 C.F.R. § 17.161(d), (e).  Moreover, there is not any suggestion that he is entitled to Class IIR retroactive eligibility pursuant to 38 C.F.R. § 17.161(f).  As well, there is no indication in the record that he has a dental condition impairing or aggravating a service-connected condition (Class III eligibility), see 38 C.F.R. § 17.161(g); that he has disabilities rated as 100 percent disabling by schedular evaluation or due to individual unemployability (Class IV eligibility), or that he is a Chapter 31 vocational rehabilitation trainee (Class V eligibility).  See 38 C.F.R. § 17.161(h), (i).  Nor is he receiving or due to receive VA care and treatment under Chapter 17 (Class VI eligibility).  See 38 C.F.R. § 17.161(j).


The Board concedes the Veteran's assertion that several of his teeth were treated and filled during the course of his dental treatment in service.  But, again, this was not tantamount to any promise or guarantee of entitlement to additional treatment after service from VA.  Perhaps most importantly, the treatment he received in service simply did not constitute dental trauma for purposes of subsequently establishing entitlement to VA outpatient dental treatment.  And this is true as a matter of law.  Therapeutic and restorative dental treatment, for example, fillings, bridges, and extractions, almost always involves physical impact of the teeth.  The intended effect of dental treatment performed in service, including extractions of teeth, is not considered dental "trauma" as the term is defined in 38 C.F.R. §§ 3.381 and 17.161 (and former § 17.123(c)).  See also 38 U.S.C.A. § 7104(c) (2010); Smith v. West, 11 Vet. App. 134 (1998).  To have had dental extractions during service is not tantamount to dental trauma, because trauma of teeth, even extractions, in and of itself, does not constitute dental trauma.  VAOPGCPREC 5-97, 62 Fed. Reg. 15,566 (1997).  Therefore, as the Veteran does not allege any injury to his teeth outside of the normal course of in-service dental treatment, the Board finds he did not suffer dental "trauma."  38 C.F.R. §§ 3.381 and 17.161.  So his claim necessarily must fail.

In summary, there is no basis to grant service connection for a dental disorder for VA compensation or outpatient treatment purposes as a matter of law.  The Board is sympathetic to the Veteran's arguments but, unfortunately, is unable to provide a legal remedy.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995), quoting Kelly v. Derwinski, 3 Vet. App. 171, 172 (1992) ("This Court must interpret the law as it exists, and cannot 'extend . . . benefits out of sympathy for a particular [claimant].'").  Since the Veteran's claim fails because of absence of legal merit or lack of entitlement under the law, the claim must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  



ORDER

The claim for service connection for a dental disorder, including as a residual of dental trauma, for compensation and/or treatment purposes, is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


